UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08243 The Direxion Funds (Exact name of registrant as specified in charter) Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, NY 10004 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 646-572-3390 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. Commodity Trends Strategy Fund Consolidated Schedule of Investments January 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 97.5% MONEY MARKET FUNDS - 97.5% Fidelity Institutional Government Portfolio, 0.04%(a) $ Fidelity Institutional Money Market Portfolio, 0.16%(a) Goldman Sachs Financial Square Federal Fund, 0.01%(a) Goldman Sachs Financial Square Government Fund, 0.06%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.02%(a) TOTAL SHORT TERM INVESTMENTS (Cost $132,566,330) $ Total Investments(Cost $132,566,330) - 97.5% $ Other Assets in Excess of Liabilities - 2.5% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at January 31, 2011. (b) $26,321,637 of this security is held as collateral for swap contracts. Commodity Trends Strategy Fund Long Equity Swap Contracts January 31, 2011 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Bank of America Merrill Lynch AFT Commodity Trends Indicator $ 1/23/2012 $ Financial Trends Strategy Fund Schedule of Investments January 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 99.5% MONEY MARKET FUNDS - 99.5% Fidelity Institutional Government Portfolio, 0.04%(a) $ Fidelity Institutional Money Market Portfolio, 0.16%(a) Goldman Sachs Financial Square Federal Fund, 0.01%(a) Goldman Sachs Financial Square Government Fund, 0.06%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.02%(a) TOTAL SHORT TERM INVESTMENTS (Cost $17,558,711) $ TOTAL INVESTMENTS(Cost $17,558,711) - 99.5% $ Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at January 31, 2011. (b) $4,494,000 of this security is held as collateral for swap contracts. Financial Trends Strategy Fund Long Equity Swap Contracts January 31, 2011 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Bank of America Merrill Lynch AFT Financial Trends Indicator $ 1/23/2012 $ ) Bank of America Merrill Lynch AFT Financial Trends Indicator 2/24/2012 ) $ $ ) Direxion/Wilshire Dynamic Fund Schedule of Investments January 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES - 36.5% iShares Barclays TIPS Bond Fund $ iShares MSCI Emerging Markets Index Fund iShares MSCI Japan Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares MSCI United Kingdom Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares S&P Europe 350 Index Fund iShares S&P GSCI Commodity-Indexed Trust(a) SPDR Barclays Capital High Yield Bond ETF SPDR Barclays Capital International Treasury Bond ETF SPDR Dow Jones REIT ETF TOTAL INVESTMENT COMPANIES (Cost $7,159,033) $ Shares SHORT TERM INVESTMENTS - 59.1% MONEY MARKET FUNDS - 59.1% Fidelity Institutional Government Portfolio, 0.04%(b) $ Fidelity Institutional Money Market Portfolio, 0.16%(b) Goldman Sachs Financial Square Federal Fund, 0.01%(b) Goldman Sachs Financial Square Government Fund, 0.06%(b)(c) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.02%(b) TOTAL SHORT TERM INVESTMENTS (Cost $13,785,520) $ TOTAL INVESTMENTS(Cost $20,944,553) - 95.6% $ Other Assets in Excess of Liabilities - 4.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non income producing. (b) Represents annualized seven-day yield at January 31, 2011. (c) $1,430,000 of this security is held as collateral for swap contracts. Direxion/Wilshire Dynamic Fund Long Equity Swap Contracts January 31, 2011 (Unaudited) Unrealized Number of Notional Termination Appreciation/ Counterparty Reference Entity Contracts Amount Date (Depreciation) Credit Suisse Capital, LLC iShares Barclays Aggregate Bond Fund $ 3/13/2012 $ ) Credit Suisse Capital, LLC iShares Russell 1000 Growth Index Fund 3/13/2012 Credit Suisse Capital, LLC iShares Russell 1000 Value Index Fund 3/13/2012 $ $ Direxion Long/Short Global IPO Fund Schedule of Investments January 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 29.0% Chemical Manufacturing - 1.4% AZ Electronic Materials SA (Luxembourg) (a) $ Otsuka Holdings Co. Ltd. (Japan) (a) Sateri Holdings Ltd. (China) (a) Clothing and Clothing Accessories Stores - 0.3% Evergreen International Holdings Ltd. (China) (a) Credit Intermediation and Related Activities - 3.0% Anchor Bancorp (a) BankUnited, Inc. (a) Chongqing Rural Commercial Bank Co., Ltd. (China) (a) (Restricted Security, acquired on 12/9/10, cost $95,506) Walker & Dunlop, Inc. (a) Crop Production - 0.8% Adecoagro SA (Luxembourg) (a) Electrical Equipment, Appliance, and Component Manufacturing - 0.4% Chaowei Power Holdings Ltd. (China) (a) Electronics and Appliance Stores - 0.7% Sky-Mobi Ltd. (China) (a) Fabricated Metal Product Manufacturing - 0.6% Amtek Engineering Ltd. (Singapore) (a) Food Manufacturing - 1.9% China Modern Dairy Holdings Ltd. (China) (a) (Restricted Security, acquired on 11/22/10, cost $80,564) Mewah International, Inc. (Singapore) (a) Yashili International Holdings Ltd. (China) (a) (Restricted Security, acquired on 10/26/10, cost $109,371) Health & Personal Care Stores - 0.8% Raia SA (Brazil) (a) Insurance Carriers and Related Activities - 1.2% Gjensidige Forsikring ASA (Norway) (a) The Dai-ichi Life Insurance Co. Ltd. (Japan) (a) Mining (Except Oil and Gas) - 3.3% Berau Coal Energy TBK PT (Indonesia) (a) IRC Limited (China) (a) (Restricted Security, acquired on 10/15/10, cost $117,196) Mongolian Mining Corp. (Mongolia) (a) (Restricted Security, acquired on 10/5/10, cost $45,701) Nickel Asia Corp. (Philippines) (a) Royal Bafokeng Platinum Ltd. (South Africa) (a) Winsway Coking Coal Holdings (China) (a) (Restricted Security, acquired on 9/30/10, cost $48,170) Nonstore Retailers - 0.3% E-Commerce China Dangdang, Inc. (China) (a) Oil and Gas Extraction - 2.2% MIE Holdings Corp. (China) (a) QR Energy LP (a) SinoTech Energy Ltd. (China) (a) Primary Metal Manufacturing - 1.2% Da Ming International Holdings Ltd. (China) (a) Krakatau Steel (Indonesia) (a) Professional, Scientific and Technical Services - 5.1% Booz Allen Hamilton Holding Corp. (a) Compellent Technologies, Inc. (a) Demand Media, Inc. (a) Gain Capital Holdings, Inc. (a) InterXion Holding NV (Netherlands) (a) iSoftStone Holdings Ltd. (China) (a) LPL Investment Holdings, Inc. (a) Nielsen Holdings N.V. (Netherlands) (a) Rail Transportation 1.2% QR National Ltd. (Australia) (a) TransContainer OAO (Russia) (a) Rental and Leasing Services - 0.3% SeaCube Container Leasing Ltd. (a) Telecommunications - 0.6% RigNet, Inc. (a) Transportation Equipment Manufacturing - 1.4% General Motors Co. (a) Utilities - 1.8% China Datang Corporation Renewable Power Co. Ltd. (China) (a) (Restricted Security, acquired on 12/13/10, cost $152,197) China Longyuan Power Group Corp. (China) (a) Enel Green Power SpA (Italy) (a) Water Transportation - 0.5% Costamare, Inc. (Greece) TOTAL COMMON STOCKS (Cost $4,084,097) $ Shares Value SHORT TERM INVESTMENTS - 73.0% MONEY MARKET FUNDS - 73.0% Fidelity Institutional Government Portfolio, 0.04%(b) $ Fidelity Institutional Money Market Portfolio, 0.16%(b) Goldman Sachs Financial Square Federal Fund, 0.01%(b) Goldman Sachs Financial Square Government Fund, 0.06%(b)(c) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.02%(b) TOTAL SHORT TERM INVESTMENTS (Cost $11,171,992) $ TOTAL INVESTMENTS (Cost $15,256,089) - 102.0% $ Liabilities in Excess of Other Assets - (2.0)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non income producing (b) Represents annualized seven-day yield at January 31, 2011. (c) $7,190,000 of this security is held as collateral for swap contracts. Concentration By Country Country % of Investments United States of America China Japan Singapore Netherlands Luxembourg Russia Indonesia Brazil Philippines Greece Mongolia Italy South Africa Australia Norway Direxion Long/Short Global IPO Fund Long Equity Swap Contracts January 31, 2011 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC IPOX Global L/S (USD/TR) 9/6/2011 Direxion Long/Short Global IPO Fund Short Equity Swap Contracts January 31, 2011 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC IPOX Global L/S (USD/TR) 9/6/2011 $ (1,722,453) Direxion Long/Short Global IPO Fund Short Futures Contracts January 31, 2011 (Unaudited) Unrealized Contracts Depreciation 6 S&P 500 Index Expiring March 2011 (Underlying Notional Amount at Market Value $1,924,050) VALUATION MEASUREMENTS The Funds follow adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurement of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels below: Level 1 - Quoted prices in active markets for identical securities Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment spreads, credit risk, etc.) Level 3 - Significant unobservable inputs (including Fund's own assumptions in determining fair value of investments) The inputs or methodology used for valuing securities are not an indication of the credit risk associated with investing in those securities. The following is a summary of the inputs used to value each Fund's net assets as of January 31, 2011: Commodity Trends Strategy Fund Asset Class Level 1 Level 2 Level 3 Total Short-Term Investments $ $
